*1123OPINION.
Murdock:
The petitioners must show that the payments come within some provision Of the statute allowing a deduction. New Colonial Ice Co. v. Helvering, 292 U. S. 435, 440. This they have failed to do. If the seats were used in a business regularly carried on by them, the cases cited would be in point. Carrying charges, such as interest and taxes, are deductible because there is a specific statutory provision allowing them. But there is no such provision covering these dues. The record does not show that the petitioners had any business of which these were an ordinary and necessary expense. Higgins v. Commissioner, 312 U. S. 212.

Decision will be entered, for the respondent.